Order entered March 26, 2020




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-18-00167-CV

         SARAH GREGORY AND NEW PRIME, INC., Appellants

                                       V.

   JASWINDER CHOHAN AND ALMA J. PERALES, ET AL, Appellees

               On Appeal from the County Court at Law No. 5
                           Dallas County, Texas
                   Trial Court Cause No. CC-15-02925-E

                                    ORDER

      By order dated March 19, 2020, this appeal was set for oral argument en

banc on April 28, 2020. Thereafter, all oral arguments in the Fifth Court of

Appeals were cancelled through April 30, 2020. This appeal will be reset for oral

argument en banc in due course.     The parties’ supplemental briefing, if any,

remains due per the March 19, 2020 order.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE